Title: To Benjamin Franklin from Joseph Nourse, 23 March 1782
From: Nourse, Joseph
To: Franklin, Benjamin


Hona. Sir,
Philadelphia the 23d March 1782
Altho I never had the honor of a personal Acquaintance with your Excellency, yet as my Patron, the Hon’ R Morris, hath in some measure, by his Letter of the 22d. Instant respecting the Baron D’Arndt, presented me to your knowledge as an Officer under Congress, and presuming in that humanity which hath been shown to our poor Bretheren, confined in the Jails in England, I cannot help, acquainting your Excellency that my Brother Mr. William Nourse was taken a Prisoner on Board the Ship of War Confederacy, and that he was sent, and by Letter from him of the 23d November last remained a Prisoner in the Jail of Forton. Cou’d your Excelleny be of any Service in effecting his Exchange, it wou’d confer the greatest Obligation on his Anxious Parents, in Virginia.
Permit me to inform your Excellency that he is in Service of the United States, as an Acting Midshipman, that he is young, and a long Confinement, may prevent his views in Life which are in the Marine, & to subscribe myself, with the greatest Respect, Your Excellencys most obedient & most humble Servant
Joseph Nourse.
